J-S46027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ALEXANDRIA M. H. ROBERSON

                        Appellant                   No. 1681 MDA 2016


           Appeal from the Judgment of Sentence July 26, 2016
           In the Court of Common Pleas of Cumberland County
           Criminal Division at No(s): CP-21-CR-0001578-2015


BEFORE: BOWES, OLSON, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 17, 2017

     Appellant, Alexandria M. H. Roberson, appeals from the judgment of

sentence entered on July 26, 2016, as made final by the denial of her

post-sentence motion on October 6, 2016. We affirm.

     The factual background and procedural history of this case are as

follows. On April 13, 2015, Corporal Joshua Bucher of the Carlisle Borough

Police Department was on foot patrol when he observed Appellant operating

a gas-powered bike on North Pitt Street.     Corporal Bucher also observed

Appellant’s seven-year-old daughter riding on the front handlebars of the

bike. Corporal Bucher and a nearby officer stopped Appellant.




* Former Justice specially assigned to the Superior Court.
J-S46027-17


       Appellant was charged, via criminal information, with recklessly

endangering another person,1 endangering the welfare of a child,2 and

driving under suspension.3 On June 13, 2016, the trial court found Appellant

guilty of all three charges.        On July 26, 2016, the trial court sentenced

Appellant to an aggregate term of 30 days to six months’ imprisonment. On

August 5, 2016, Appellant filed a post-sentence motion.          On October 6,

2016, the trial court denied the motion. This timely appeal followed.4

       Appellant presents one issue on appeal:

       Did the [trial] court err in [rendering] the verdict after the
       [C]ommonwealth failed to present evidence sufficient to
       establish that [Appellant] knowingly endangered the welfare of
       her child beyond a reasonable doubt?

Appellant’s Brief at 7 (complete capitalization omitted).

       Appellant argues that the evidence was insufficient to support a guilty

verdict for endangering the welfare of her child.           “Whether sufficient

evidence exists to support the verdict is a question of law; our standard of

____________________________________________


1
    18 Pa.C.S.A. § 2705.
2
    18 Pa.C.S.A. § 4304(a)(1).
3
    75 Pa.C.S.A. § 1543(a).
4
   On October 12, 2016, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b).   On October 27, 2016, Appellant filed her concise
statement.   On December 19, 2016, the trial court issued its opinion
pursuant to Rule 1925(a). Appellant’s lone issue was included in her concise
statement.



                                           -2-
J-S46027-17


review is de novo and our scope of review is plenary.” Commonwealth v.

Walls, 144 A.3d 926, 931 (Pa. Super. 2016), appeal denied, 470 EAL 2016

(Pa. Feb. 23, 2017) (citation omitted). “In assessing Appellant’s sufficiency

challenge, we must determine whether, viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, together with all

reasonable inferences therefrom, the trier of fact could have found that the

Commonwealth proved [each] element of the crime beyond a reasonable

doubt.” Commonwealth v. Ansell, 143 A.3d 944, 949 (Pa. Super. 2016)

(citation omitted).   “The evidence need not preclude every possibility of

innocence and the fact-finder is free to believe all, part, or none of the

evidence presented.”    Commonwealth v. Ford, 141 A.3d 547, 552 (Pa.

Super. 2016) (citation omitted).

      An individual is guilty of endangering the welfare of a child if he or

she, as a parent, guardian, or other person supervising the child’s welfare,

“knowingly endangers the welfare of the child by violating a duty of care,

protection, or support.”     18 Pa.C.S.A. § 4304(a)(1).   “Whether particular

conduct falls within the purview of the statute is to be determined within the

context of the ‘common sense of the community.’”          Commonwealth v.

Retkofsky,    860 A.2d 1098,   1099   (Pa.   Super.   2004),   quoting

Commonwealth v. Mack, 359 A.2d 770, 772 (Pa. 1976).             To determine

whether the accused acted knowingly, this Court employs a three-prong

test. The accused: (1) must be aware of his or her duty to protect the child;


                                      -3-
J-S46027-17


(2) must be aware that the child is in circumstances that could threaten the

child’s physical or psychological welfare; and (3) either must have failed to

act or must have taken action so lame or meager that such actions cannot

reasonably be expected to protect the child’s welfare. Commonwealth v.

Wallace, 817 A.2d 485, 490 (Pa. Super. 2002), appeal denied, 833 A.2d
143 (Pa. 2003) (citations omitted).

     Here, Appellant challenges the intent element of her conviction for

endangering the welfare of a child.     Appellant alleges that she did not

“knowingly” place her daughter in a situation that would threaten her

welfare. Specifically, Appellant argues that her “conduct and arrest suggest

that she did not realize that what she was doing was practically certain to

result in the endangerment of her child.” Appellant’s Brief at 9. In other

words, Appellant contends that the Commonwealth failed to prove the

second prong of the test set forth in Wallace.

     In Retkofsky, this Court decided a similar issue.        Retkofsky was

charged with endangering the welfare of his son after fleeing the police on

an all-terrain-vehicle (ATV) with his son on the back. Retkofsky, 860 A.2d

at 1099. Retkofsky argued the Commonwealth failed to prove he knowingly

placed his son in a situation that would threaten the child’s physical or

psychological welfare. In concluding the evidence was sufficient to support a

finding that Retkofsky knowingly endangered his son, this Court reasoned

“[i]t would have taken only a trivial event, such as a child or pet darting


                                      -4-
J-S46027-17


from the side of the road in front of the ATV, to precipitate a vehicular

swerve and/or crash, with the likely result of injury to appellant’s

barely-protected son.” Id. 1101. This Court concluded that Retkofsky “was

surely aware of these dangers inherent to the circumstances in which he

knowingly placed his son.” Id.

       In this case, Appellant drove a motorized bike with her child riding

unsecured on the front handlebars down a busy residential street.             N.T.,

10/13/2016, at 7.        Neither Appellant, nor her daughter, was wearing a

helmet or any protective gear.           Id. at 6.     The motorized bike was not

equipped with turn signals, brake lights, or headlights, and was not legal to

operate on a roadway.          Id. at 12-13.       Further, Appellant was swerving

between the road and the sidewalk.5              Id. at 6.   Thus, as in Retkofsky,

Appellant in this case surely was aware of the dangers inherent to the

circumstances in which she knowingly placed her daughter.

       Appellant analogizes this case to Commonwealth v. Miller, 600 A.2d
988 (Pa. Super. 1992). In Miller, a mother left her baby at home when the

child’s father told her that a neighbor would babysit. Id. at 989. The father

had in fact not spoken to the neighbor, and the child was left unattended.

Id.   Subsequently, the electric heater in the child’s room caught on fire,

killing the infant. Id. This Court found that while the mother did exercise
____________________________________________


5
   These facts show why Appellant’s attempt to distinguish Retkofsky is
unpersuasive. Appellant was driving illegally and in an unsafe manner.



                                           -5-
J-S46027-17


poor judgment, she did not knowingly leave the child unattended, thereby

endangering him.      Id. at 991. Appellant argues the same logic applies in

this case.    Appellant contends “[a]lthough it may not have been the best

choice for [Appellant] to allow her daughter to ride [] on her bike, riding

slowly with her daughter near her residence in broad daylight does not

suggest that she was knowingly endangering her child.” Appellant’s Brief at

11.      However, Appellant’s reliance on Miller is misplaced.        In this case,

Appellant’s daughter was in her custody and Appellant placed her on the

handlebars of the bike without a helmet. Thus, Appellant was clearly aware

of the unsafe circumstances in which she knowingly placed her daughter.

         Therefore, the trial court reasonably inferred Appellant knowingly

placed her daughter in a dangerous situation.            See Commonwealth v.

Moore, 395 A.2d 1328, 1332 (Pa. Super. 1978) (finding the trier of fact can

infer     knowledge   from   circumstantial   evidence    in   a   prosecution   for

endangering the welfare of a child).      Accordingly, we conclude there was

sufficient evidence to convict Appellant of endangering the welfare of her

child.

         Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/17/2017

                                       -6-